IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 694 MAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
WILLIAM H. PIERCE,                          :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of April, 2019, the Petition for Allowance of Appeal and

the Petition for Allowance for Writ of Habeas Corpus are DENIED.